DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/20/20 has been entered.
 
Claim Status
	Previously, this Office issued a Final Rejection on 07/23/2020.
	This Non-Final Rejection is in response to the claim set and remarks filed by the Applicant on 01/25/20/20. 
Claim(s) 6–7, 13, 16, 18–20, 23, and 25 is/are canceled. 
Therefore, claim(s) 1– 5, 8–12, 14–15, 17, 21–22, 24, and 26 –30 is/are pending and is/are addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.–An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Examiner acknowledges that the above language may appear generic. However, the above language will was intentionally included for it substance. No limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11–12, 14, 21– 22, 24, and 26 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, this claim recites "wherein at least some of the raised portions comprise a chamber for housing studs that attach the raised portion to a corresponding attachment point on the tooling region." First, the recitation "the raised portion" is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference all of the "a plurality of raised portions on the tooling region" or the "at least some of the raised portions." Second, the recitation of "a chamber for housing studs that attach the raised portions to a corresponding attachment point the tooling surface" is an intended use limitation. One of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 11 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g). 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended the "the raised portion" to have antecedent basis in the "at least some of the raised portions" and functional language above will be met by a chamber. 
Claims 12, 14, and 21 are rejected for the same reasons via their dependency on claim 11.
As to claim 22, this claim recites "wherein the at least some of the raised portions each comprise a through-hole into which a tool can be inserted in order to pluck-out each of the at least some of the raised portions from the tooling region." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of a plurality of attachment points will also arrive at the indefinite limitations referenced above.
Claim 30 is rejected for the same reasons via its dependency on claim 22.
	As to claim 24, this claim recites "wherein the at least some of the raised portions each comprise an attachment device that projects outwardly from ach of the at least some of the raised portions in a direction away from the tooling region, wherein each attachment device is a split pin." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 24 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g).
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of a plurality of attachment points will also arrive at the indefinite limitations referenced above.
	Claims 26 and 27 are rejected for the same reasons via their dependency on claim 24.
	As to claim 26, this claim recites "wherein each attachment device is used to secure an insert in the composite component." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 24 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g).
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of 24 will also arrive at the limitations of 26.
	As to claim 27, this claim recites "wherein a split of each split pin is used to cut one or more layers of the uncured composite component." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 24 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g).
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of 24 will also arrive at the limitations of 27.
	As to claim 28, this claim recites "wherein the at least some of the raised portions each comprise an attachment device that projects outwardly from ach of the at least some of the raised portions in a direction away from the tooling region, wherein each attachment device is a pluck-out hole." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 28 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g). 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of a plurality of attachment points will also arrive at the indefinite limitations referenced above.
	Claim 29 is rejected for the same reasons via its dependency on claim 28.
As to claim 29, this claim recites " wherein a tool is insertable into each pluck-out hole, in order to pluck-out each of the at least some of the raised portions from the tooling region." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 28 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g).
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of 28 will also arrive at the limitations of 29.
	As to claim 30, this claim recites "wherein the at least some of the raised portions each comprise an attachment device that projects outwardly from ach of the at least some of the raised portions in a direction away from the tooling region, and wherein each through-hole is provided in each attachment device." This is an intended use limitation and one of ordinary skill in the art is unable to ascertain how it further narrows the structure of claim 22 because it fails to provide a “clear-cut indication of the scope of the subject matter embraced by the claim.” (See MPEP 2173.05g).
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of 22 will also arrive at the limitations of 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11, 12, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by OKUMURA US Patent No. 5,283,026 (of record).
	As to claim 11, OKUMURA discloses a tool for curing a composite component (Figure 1; 1:6 – 10 ), the tool comprising a lay-up surface (top of 3) capable of laying-up layers of an uncured composite component (B; 3:65–68), wherein the lay-up surface has a tooling region (Figure 1) provided with:
	 - a plurality of raised portions (5) on the tooling region portion, wherein at least some of the raised portions comprise a chamber (interior of 5) for attaching the raised portion to a corresponding attachment point that is on the tooling region portion (3:48 – 53 see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 
	As to claim 12, OKUMURA discloses the tool as claimed in claim 11, wherein the at least some of the raised portions on the tooling region are removable from the tooling region so as to aid laying-up of the composite component to the lay-up surface (via the retraction in direction D1; 4:1–26). 
	 As to claim 14, OKUMURA discloses the tool as claimed in claim 11,  wherein the at least some of the raised portions comprise an attachment device that projects outwardly from these raised portions in a direction away from the tooling region portion (see 5 generally or tips of 5). 
	As to claim 21, OKUMURA discloses the tool as claimed in claim 14, wherein at least one or more of the raised portions on the tooling region portion are removable from the tooling region portion so as to aid laying-up of the composite component to or extraction of the composite component from the lay-up surface (via the retraction in direction D1; 4:1–26). 
Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by COX US Patent No. 9,056,413 (of record).
As to claim 15, COX discloses a tool for curing a composite component (Column 3, Lines 58 – 63; Figure 1) the tool comprising a main body (Figure 1, 32 and the rest of the cart illustrated in Figure 1) and a layup surface portion (Figures 1,4 and 5’s 30 and 62) for laying up layers of an uncured composite component (Column 5, Lines 18 – 23), wherein the layup surface portion is removable from the main body of the tool (see Figure 5 and Column 4, Lines 1 – 4). The second part of COX's layup portion (62) is still capable of being removed from the main body of the tool. This is demonstrated by the fact that Figure 4 illustrates that screws from 62 extend into the 32 whereas Figure 5 illustrates an exploded view where the layup surface portion (30 and 62) are removable from the 32 and the relative proximity of 70 and 76a. Please see reproduction below: 

    PNG
    media_image1.png
    32
    135
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    64
    19
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    23
    18
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    163
    312
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    240
    312
    media_image7.png
    Greyscale

 (annotation of COX’s Figure 4 and Figure 5).
COX discloses wherein the removable lay-up surface portion comprises an electrical connector (Figure 4, 38; Column 4, Lines 7 – 9; see also Figures 6 7’s 66’s engagement with  main body 32). Please see reproduction below: 

    PNG
    media_image8.png
    157
    302
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    293
    media_image9.png
    Greyscale

(reproduction of COX’s Figures 4 and 6).
COX further discloses  the main body comprises a corresponding electrical connection point (Column 4, Lines 53 – 57 and Column 6, Lines 29 – 33 illustrate that heating elements 38 are connected with a programmable controller 31 which is illustrated in Figure 2 as being integral with the cart portion of the main body; see also Figure 6’s item 28). Please see reproduction below:

    PNG
    media_image10.png
    228
    239
    media_image10.png
    Greyscale

    PNG
    media_image9.png
    200
    293
    media_image9.png
    Greyscale

(reproduction of COX’s Figures 2 and 6).
	From the above, one of ordinary skill in the art would readily conclude that COX discloses wherein the lay-up surface portion is removable from the main body of the tool, and wherein the removable lay-up surface portion comprises an electrical connector and the main body comprises a corresponding electrical connection point.
COX anticipates claim 15.
As to claim 17, COX further discloses a tool as claimed in claim 15, wherein the removable lay-up surface portion (30) comprises a vacuum port connector (Figure 4, 76 and 78;) and the main body comprises a corresponding vacuum port (Figure 4, 76 a and 78 a; Column 5, Lines 43 – 56).
Claims 22 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GUTOWSKI US Patent No. 5,066,442 (of record).
	As to claim 22, GUTOWSKI discloses a tool for curing a composite component (Figure 1), the tool comprising:
a lay-up surface for laying-up layers of an uncured composite component (Figure 1), wherein the lay-up surface has a tooling region provided with:
	 - a plurality of attachment points (locations associated with studs 20) arranged for attaching some raised portions on the tooling region portion (20; 4:24–39).
Therefore, GUTOWSKI anticipates claim 22 (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
As to claim 30, GUTOWSKI, by arriving at the limitations of claim 22, is considered to arrive at the limitations of claim 30 (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
Therefore, GUTOWSKI anticipates claim 30.
Claims 24 and 26–27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GUTOWSKI US Patent No. 5,066,442 (of record).
As to claim 24, GUTOWSKI discloses a tool for curing a composite component (Figure 1), the tool comprising a lay-up surface for laying-up layers of an uncured composite component (Figure 1), wherein the lay-up surface has provided with:
	 - a plurality of attachment points (locations associated with studs 20) arranged for attaching some raised portions on the tooling region portion (20; 4:24–39).
Therefore, GUTOWSKI anticipates claim 22 (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
As to claims 26–27, GUTOWSKI, by arriving at the limitations of claim 24, is considered to arrive at the limitations of claims 26–27 (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
Therefore, GUTOWSKI anticipates claims 26–27.
Claims 28–29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GUTOWSKI US Patent No. 5,066,442 (of record).
	As to claim 28, GUTOWSKI discloses a tool for curing a composite component (Figure 1), the tool comprising a lay-up surface for laying-up layers of an uncured composite component (Figure 1), wherein the lay-up surface has a tooling region is provided with:
	 - a plurality of attachment points (locations associated with studs 20) arranged for attaching some raised portions on the tooling region portion (20; 4:24–39).
Therefore, GUTOWSKI anticipates claim 28 (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
As to claim 29, GUTOWSKI, by arriving at the limitations of claim 28, is considered to arrive at the limitations of claim 29 (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
GUTOWSKI anticipates claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 4–5 and 8–9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD GB 940,407 (supplied by Applicant) (of record) in view of COX US Patent No. 9,056,413  (of record).
As to claim 1, FORD discloses a tool (Figure 1) for curing a composite component, the tool comprising:
- a lay-up surface (11/13; Page 2, Lines: 50–64) for laying-up layers of an uncured composite component (19),
- a cover assembly (12/17)for moving in relation to the lay-up surface to cover a layed- up uncured composite component on the lay-up surface (Page 2, Lines: 50–64), the cover 
- a vacuum port (15) for providing a vacuum to the sealed zone (Page 3, Lines: 20–29); and
the sealable cover is pivotally mounted in relation to the lay-up surface (via hinge discussed at Page 2; 50–54).
However, FORD fails to disclose wherein the tool further comprises at least one heating element within the sealed zone for heating the uncured composite component. 
COX teaches wherein at least one a heating element (38) are within the interior of the mandrel/layup surface and are used to heat the uncured composite component (Figure 4, 38; Column 4, Lines 7 – 9).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of COX with the disclosure of FORD for the benefit of heating and regulating the temperature of the lay-up surface (as taught by COX at Column 4, Lines 7 – 15).
The incorporation of the above teachings into FORD would arrive at heating elements below/associated with FORD’s layup surface (11/13) which is covered and sealed (see FORD’s 12/17 and Page 2, Lines: 50 – 64; Page 3, Lines: 20 – 29). 
This obvious structure would arrive at “at least one heating element within the sealed zone for heating the uncured composite component.”
As to claim 2, FORD and COX make obvious the tool as claimed in claim 1.
FORD further discloses wherein the cover assembly comprises a cover heating element  (21) for heating an upper side of the layed-up uncured composite component (Page 2, Lines: 80–104).
As to claims 4–5 and 8, FORD’s sealable cover (12/17; Page 2, Lines 50–64) constitutes:
a sealable cover that is a three-dimensionally shaped cover (the cover exists in three-dimensions) that holds its shape such that the sealable cover has volume associated with it (the cover inherently has a volume associated with it)  for containing the uncured composite component (See Figure 1; meeting the broadest reasonable interpretation of claim  4); 
saleable cover that when placed on the tool over the lay-up layers the region of the flexible bag not touching the composite structure would constitute a lower edge in that region laying over the layup surface constitute a roof region that extends above the layup surface (claim 5); and
a sealable cover that is supported by a frame structure (Figure 1‘s 12; Page 2, Lines 50–64) (claim 8).
As to claim 9, FORD and COX make obvious the tool as claimed in claim 1.
FORD fails to disclose wherein the tool further comprises a cooling apparatus for cooling the composite component. 
COX teaches continuously recirculating air of within the sealed zone (Column 6, Lines 42 – 52).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of COX with the disclosure of FORD for the benefit of controlling the temperature of the composite component (as taught by COX at Column 6, Lines 52 – 57).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD GB 940,407 (supplied by Applicant) (of record) in view of COX US Patent No. 9,056,413  (of record), as applied in the rejection of claim 1 above, and in further view of CICCI CA 2551728 (provided by Applicant) (of record).
FORD and COX remain as applied in the rejection of claim 1 above.
As to claim 3, FORD and COX make obvious the tool as claimed in claim 2, wherein the cover heating element comprises a heating blanket formed of a wire mesh, embedded within a carrier material.
FORD fails to disclose wherein the cover heating element comprises a heating blanket formed of a wire mesh, embedded within a carrier material.
COX fails to teach wherein the cover heating element comprises a heating blanket formed of a wire mesh, embedded within a carrier material.
CICCI teaches the use of heating blankets (Figure 3, Item: 30; ¶ 30) having a wire coil (37; ¶ 33) embedded within the carrier material (36; ¶ 34) for heating an upper side of a laid up uncured composite component.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate CICCI’s teachings with FORD's disclosure for the benefit of a more consistent curing of the composite structure, increase quality, and cheaper costs (as taught by CICCI at ¶ 11).
The Examiner considers CICCI’s wire coil to either meet the claimed limitation of a wire mesh or in the alternative make obvious a wire mesh to provide heat through electric resistance (as taught by CICCI at ¶ 33 – 34).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD GB 940,407 (supplied by Applicant) (of record)in view of COX US Patent No. 9,056,413  (of record), as applied in the rejection of claim 9 above, and in further view of LIN PG Publication No. 20160107357  (of record).
FORD and COX remain as applied in the rejection of claim 9 above.
As to claim 10, FORD and COX make obvious the tool as claimed in claim 9.
The obvious incorporation of COX's continuously recirculating air within the sealed zone would arrive at supplying cooling air. 
However, neither FORD nor COX disclose or teach wherein the cooling apparatus comprises a vortex tube for supplying cooling air. 
LIN teaches a method for directly gas-cooling a mold (Title) that utilizes a vortex tube (¶ 52).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate LIN’s teachings with FORD's disclosure for the benefit of quickly chilling the composite component (as taught by LIN at ¶ 52).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD GB 940,407 (supplied by Applicant) (of record) in view of COX US Patent No. 9,056,413  (of record), as applied in the rejection of claim 9 above, and in further view of WHITNEY US Patent No. 3,700,511 (of record).
FORD and COX remain as applied in the rejection of claim 9 above.
As to claim 10, FORD and COX make obvious the tool as claimed in claim 9.
The obvious incorporation of COX's continuously recirculating air within the sealed zone would arrive at supplying cooling air. 
However, neither FORD nor COX disclose or teach wherein the cooling apparatus comprises a vortex tube for supplying cooling air. 
WHITNEY teaches supplying cooling air to a fiber layup material with a vortex tube Column 3, Lines: 61–63).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate WHITNEY teachings with FORD's disclosure for the benefit of quickly chilling the composite component (as taught by WHITNEY at Column 3, Lines: 61–63).

Response to Arguments
Specification/ Drawing Objections
The Office Action, mailed 07/23/2020, objected to Applicant’s disclosure because of various informalities.
The Examiner would like to thank the Applicant for amending the disclosure so that the claims and specification recite language similar when referencing the same subject matter. The above referenced objection(s) is/are withdrawn.

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim(s) 12 and 21 was/were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner asserts that claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue. The rejection(s) made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the Final Rejection, mailed 07/23/2020, is/are moot and withdrawn. 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 4–5, 11–12, 14, 21–22, 24, and 26–30 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue. Many of rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection, mailed 07/23/2020, is/are moot and withdrawn. However, many of the concerns identified with respect claims 22, 24, and 26–30 remain. Please see rejections above for greater clarification.
Prior art Rejections

Applicant’s arguments, middle of page 13, filed 01/25/20/20, have been fully considered. However, these arguments are not persuasive for the reasons set out below: 
Applicant states:
Applicant respectfully disagrees with the above rejections and hereby incorporates by reference the arguments set forth in the Response submitted on April 20, 2020. Furthermore, Applicant asserts that the claim amendments submitted herein render these rejections moot. Thus, Okumura, Cox, Ford, Cicci, Lin and Whitney, separately or in combination with each other or any other cited reference, fails to anticipate or render obvious the subject matter of independent claims 1, 11, 15, 22, 24, and 28. Claims 1, 11, 15, 22, 24, and 28 are therefore allowable. As dependent claims 2-5, 8-10, 12, 14, 17, 21, 26-27, and 29-30 depend directly or indirectly from claims 1, 11, 15, 22, 24, and 28, they are also allowable at least based upon their dependency from allowable base claims 1, 11, 15, 22, 24, and 28.
(middle of page 13). However, the Final Rejection mailed on 07/23/2020 directly addressed each of these remarks and thoroughly explained why they were not persuasive. (see pages 38–43 of the Final Rejection mailed on 07/23/2020). The response in the Final Rejection mailed on 07/23/2020 is incorporated herein by reference to the extent its relevant to the pending amended claims. 
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) in the Final Rejection, mailed 07/23/2020, is/are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743